Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered November 9, 1984, convicting him of burglary in the second degree, grand larceny in the third degree, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
As the defendant took no exception to the trial court’s charge on circumstantial evidence and acting in concert, he failed to preserve any issues of law with respect to his claims of error for appellate review (see, People v Thomas, 50 NY2d 467, 471; People v Allen, 135 AD2d 542) and, under the circumstances, we decline to review the trial court’s charge in the exercise of our interest of justice jurisdiction. Mangano, J. P., Lawrence, Kooper and Rosenblatt, JJ., concur.